 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 4

 5   TONI H.,                                         CASE NO. C18-5992 BHS

                             Plaintiff,               ORDER AFFIRMING DENIAL OF
 6
            v.                                        BENEFITS
 7
     COMMISSIONER OF SOCIAL
     SECURITY,
 8
                             Defendant.
 9

10
                                       I.     BASIC DATA
11
     Type of Benefits Sought:
12
            (X) Disability Insurance
13
            ( ) Supplemental Security Income
14
     Plaintiff’s:
15
            Sex: Female
16
            Age: 42 at the time of alleged disability onset.
17
     Principal Disabilities Alleged by Plaintiff: Abdomen pain, malabsorption syndrome,
18   depression, anxiety. AR at 40, 69.

19   Disability Allegedly Began: October 1, 2009

20   Principal Previous Work Experience: Real estate agent, receptionist.

21   Education Level Achieved by Plaintiff: GED

22


     ORDER - 1
 1               II.      PROCEDURAL HISTORY—ADMINISTRATIVE

 2         This is the third time this case is before the Court. Administrative Law Judge

 3   (“ALJ”) Cynthia Rosa originally held a hearing in this matter on December 20, 2012,

 4   after which she issued a decision finding Plaintiff not disabled. See AR at 18–30, 35–67.

 5   On May 5, 2015, Magistrate Judge Karen L. Strombom reversed that decision and

 6   remanded the matter for further administrative proceedings. Id. at 649–58.

 7         On remand, ALJ Rosa held a second hearing, and again issued a decision finding

 8   that Plaintiff was not disabled. Id. at 546–61, 598–617. On November 28, 2016,

 9   Magistrate Judge J. Richard Creatura reversed ALJ Rosa’s second decision and remanded

10   the matter for further administrative proceedings. Id. at 1013–29.

11         On the most recent remand, the matter was considered by ALJ Marilyn S. Mauer.

12   See id. at 926–45.

13   • Before ALJ:

14         Date of Hearing: August 28, 2017, April 3, 2018

15         Date of Decision: September 25, 2018

16         Appears in Record at: AR at 926–45

17         Summary of Decision:

18                 The claimant met the insured status requirements of the Social
           Security Act (the “Act”) through December 31, 2014.
19
                  The claimant did not engage in substantial gainful activity during the
20         period from her alleged onset date of October 1, 2009, through her date last
           insured of December 31, 2014. See 20 C.F.R. §§ 404.1571–76.
21
                 Through the date last insured, the claimant had the following severe
22         impairments: Post gastric bypass syndrome with iron deficiency, status


     ORDER - 2
 1         post ventral hernia repair, low back pain, morbid obesity, chronic pain
           syndrome, depression, anxiety, and posttraumatic stress disorder. See 20
 2         C.F.R. § 404.1520(c).

 3                Through the date last insured, the claimant did not have an
           impairment or combination of impairments that met or medically equaled
 4         the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart
           P, Appendix 1. See 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526.
 5
                  Through the date last insured, the claimant had the residual
 6         functional capacity (“RFC”) to perform a range of sedentary work as
           defined in 20 C.F.R. § 404.1567(a). The claimant could lift 10 pounds
 7         frequently, and less than 10 pounds occasionally. She could sit, stand, and
           walk up to two hours in an eight-hour work day. She could sit for at least
 8         six hours in an eight-hour work day. She could never climb ladders, ropes,
           or scaffolds. She could occasionally climb ramps and stairs. She could
 9         occasionally stoop, kneel, crouch, and crawl. She could not be exposed to
           vibrations and hazards. She could understand, remember, and carry out
10         instructions to complete tasks requiring a GED reasoning level of two or
           less. She could work in a setting with no public contact.
11
                 Through the date last insured, the claimant was unable to perform
12         any past relevant work. See 20 C.F.R. § 404.1565.

13                 The claimant was a younger individual (age 18–49) through the date
           last insured. See 20 C.F.R. § 404.1563.
14
                The claimant has at least a high school education and is able to
15         communicate in English. See 20 C.F.R. § 404.1564.

16                Transferability of job skills is not material to the determination of
           disability because using the Medical-Vocational Rules as a framework
17         supports a finding that the claimant is “not disabled,” whether or not she
           has transferable job skills. See Social Security Ruling 82–41; 20 C.F.R.
18         Part 404, Subpt. P, App. 2.

19                Through the date last insured, considering the claimant’s age,
           education, work experience, and RFC, there were jobs that existed in
20         significant numbers in the national economy that she could perform. See
           20 C.F.R. §§ 404.1569, 404.1569(a).
21

22


     ORDER - 3
 1                 The claimant was not under a disability, as defined in the Act, at any
            time from October 1, 2009, the alleged onset date, through December 31,
 2          2014, the date last insured.

 3   • Before Appeals Council:

 4          The Appeals Council did not assume jurisdiction of the case and Plaintiff did not

 5   seek its review. See Pl. Op. Br. (Dkt. # 8) at 2. The ALJ’s decision thus became the

 6   Commissioner’s final decision. See 20 C.F.R. § 404.984(d).

 7                      III.      PROCEDURAL HISTORY—THIS COURT

 8          Jurisdiction based upon: 42 U.S.C. § 405(g)

 9          Brief on Merits Submitted by (X) Plaintiff 1 (X) Commissioner

10                                 IV.       STANDARD OF REVIEW

11          Pursuant to 42 U.S.C. § 405(g), the Court may set aside the Commissioner’s

12   denial of Social Security benefits when the ALJ’s findings are based on legal error or not

13   supported by substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d

14   1211, 1214 n.1 (9th Cir. 2005). “Substantial evidence” is more than a scintilla, less than

15   a preponderance, and is such relevant evidence as a reasonable mind might accept as

16   adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971);

17   Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). The ALJ is responsible for

18   determining credibility, resolving conflicts in medical testimony, and resolving any other

19   ambiguities that might exist. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

20   While the Court is required to examine the record as a whole, it may neither reweigh the

21
            1
22              Plaintiff opted not to file a reply brief. See Notice (Dkt. # 10).



     ORDER - 4
 1   evidence nor substitute its judgment for that of the ALJ. See Thomas v. Barnhart, 278

 2   F.3d 947, 954 (9th Cir. 2002). “Where the evidence is susceptible to more than one

 3   rational interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion

 4   must be upheld.” Id.

 5                           V.       EVALUATING DISABILITY

 6          Plaintiff bears the burden of proving she is disabled within the meaning of the Act.

 7   Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999). The Act defines disability as the

 8   “inability to engage in any substantial gainful activity” due to a physical or mental

 9   impairment which has lasted, or is expected to last, for a continuous period of not less

10   than twelve months. 42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Act

11   only if her impairments are of such severity that she is unable to do her previous work,

12   and cannot, considering her age, education, and work experience, engage in any other

13   substantial gainful activity existing in the national economy. 42 U.S.C. § 423(d)(2)(A);

14   see also Tackett v. Apfel, 180 F.3d 1094, 1098-99 (9th Cir. 1999).

15          The Commissioner has established a five-step sequential evaluation process for

16   determining whether a claimant is disabled within the meaning of the Act. See 20 C.F.R.

17   § 404.1520. The claimant bears the burden of proof during steps one through four.

18   Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2009). At step

19   five, the burden shifts to the Commissioner. Id.

20

21

22


     ORDER - 5
 1                                 VI.       ISSUE ON APPEAL

 2          Whether the ALJ harmfully erred in failing to include Leslie Postovoit, Ph.D.’s

 3   opinion that Plaintiff could work only daytime shifts in the RFC and hypotheticals to the

 4   vocational expert (“VE”).

 5                                    VII.      DISCUSSION

 6           Plaintiff contends that the ALJ failed to fully incorporate Dr. Postovoit’s opinions

 7   into the RFC and hypothetical questions posed to the VE, depriving the ALJ’s finding at

 8   step five of substantial evidentiary support. Pl. Op. Br. at 3.

 9          Dr. Postovoit reviewed Plaintiff’s records as part of the Social Security

10   Administration’s reconsideration of Plaintiff’s application for disability insurance

11   benefits. See AR at 82-96. Based on that review, Dr. Postovoit opined, among other

12   things, that Plaintiff “needs to work a regular daytime shift, vs. a rotating or a night

13   shift.” Id. at 94.

14          The ALJ gave Dr. Postovoit’s opinions “significant weight.” Id. at 940. Without

15   explanation, however, the ALJ did not include a restriction to daytime shifts in the RFC

16   or hypotheticals posed to the VE. See id. at 932, 978-85.

17          The Commissioner rightly concedes error. See Def. Br. (Dkt. # 9) at 2. “In order

18   for the testimony of a VE to be considered reliable, the hypothetical posed must include

19   ‘all of the claimant’s functional limitations, both physical and mental’ supported by the

20   record.” Thomas, 278 F.3d at 956 (quoting Flores v. Shalala, 49 F.3d 562, 570–71 (9th

21   Cir. 1995)). By failing to include Dr. Postovoit’s daytime shift restriction in the

22   hypotheticals to the VE, the ALJ erred.



     ORDER - 6
 1          The Commissioner argues that the ALJ’s error was harmless. Def. Br. at 2–4.

 2   “An ALJ’s error is harmless where it is ‘inconsequential to the ultimate nondisability

 3   determination.’” Molina, 674 F.3d at 1115 (quoting Carmickle v. Comm’r, Soc. Sec.

 4   Admin., 533 F.3d 1155, 1162–63 (9th Cir. 2008)). “In other words, in each case we look

 5   at the record as a whole to determine whether the error alters the outcome of the case.”

 6   Id. The Commissioner argues that the ALJ’s error was harmless because one of the jobs

 7   the ALJ identified at step five satisfies Dr. Postovoit’s daytime shift restriction and the

 8   RFC, so the ALJ’s failure to specifically include that limitation in the RFC or

 9   hypotheticals to the VE does not change the outcome here. Def. Br. at 2–3. The Court

10   agrees.

11          In the most recent decision, the ALJ identified three jobs—based on VE

12   testimony—that Plaintiff could perform considering her age, education, work experience,

13   and RFC: Document preparer, bench hand, and table worker. AR at 944. The VE

14   testified that there are 99,500 document preparer jobs nationally. Id. at 980. Although

15   the ALJ did not include Dr. Postovoit’s daytime shift restriction in her hypotheticals to

16   the VE, vocational testimony from one of the earlier hearings in this matter covered that

17   issue. On October 28, 2015, VE Todd Gendreau testified that the job of document

18   preparer had “only day shifts.” Id. at 615. The job of document preparer would therefore

19   satisfy all of the identified elements that should have been included in the RFC.

20          At step five of the disability evaluation process, the ALJ must determine whether

21   there are jobs existing in significant numbers in the national economy that Plaintiff could

22   perform considering her age, education, work experience, and RFC. See 20 C.F.R. §


     ORDER - 7
 1   404.1520(a)(4)(v). Even excluding the jobs of bench hand and table worker, the ALJ met

 2   this standard. The evidence establishes that there are 99,500 document preparer jobs

 3   nationally, which satisfies the “significant numbers” requirement at step five. See

 4   Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 528-29 (9th Cir. 2014) (finding 25,000

 5   jobs nationwide significant); Moncada v. Chater, 60 F.3d 521, 524 (9th Cir. 1995)

 6   (finding 64,000 jobs nationwide significant).

 7          In sum, the ALJ identified at least one job existing in significant numbers that

 8   Plaintiff could perform considering her RFC and Dr. Postovoit’s daytime shift restriction.

 9   The ALJ’s failure to include Dr. Postovoit’s daytime shift restriction in the RFC or

10   hypotheticals to the VE was therefore inconsequential to the nondisability determination.

11   Plaintiff has accordingly failed to show that the ALJ committed harmful error. See

12   Molina, 674 F.3d at 1111 (citing Shinseki v. Sanders, 556 U.S. 396, 409 (2009)).

13                                      VIII.     ORDER

14          Therefore, it is hereby ORDERED that the Commissioner’s final decision

15   denying Plaintiff disability benefits is AFFIRMED and this case is DISMISSED with

16   prejudice.

17          Dated this 30th day of May, 2019.

18

19

20
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

21

22


     ORDER - 8
